PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BALTEKIN et al.
Application No. 16/969,881
Filed: 13 Aug 2020
For: MICROFLUIDIC DEVICE

:
:
:	DECISION ON PETITION
:
:
:


This is a notice regarding your request for acceptance of a fee deficiency submission under 37 CFR 1.28 filed December 9, 2020.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

Your fee deficiency submission under 37 CFR 1.28 is hereby accepted.  

The petition is GRANTED.

This application is no longer entitled to small entity status.  Accordingly, all future fees paid in this application must be paid at the large entity rate.  

Applicant is reminded that pursuant to 37 CFR 1.28(c)(2)(i) “where a fee paid in error as a small entity was subject to a fee decrease between the time the fee was paid in error and the time the deficiency is paid in full, the deficiency owed is equal to the amount (previously) paid in error.”  If the itemization submitted with the present request does not comply with 37 CFR 1.28(c)(2)(i) because a fee has decreased, applicant should, within ONE MONTH of the date of this Notice, submit a renewed request for acceptance of a fee deficiency under 37 CFR 1.28(c) along with balance of the correct fee deficiency in compliance with 37 CFR 1.28(c)(2)(i) and a replacement itemized listing of each fee erroneously paid as a small entity in compliance with 37 CFR 1.28(c)(2)(ii).   NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.



A courtesy copy of this decision is being mailed to the address noted on the petition.  However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries related to this decision should be directed to the Kimberly Inabinet at (571) 272-4618.




/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	Holly D. Kozlowski
	Porter, Wright, Morris & Arthur, LLP
	250 East Fifth Street
	Suite 2200
	Cincinnati, OH  45202